IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE .ESTATE OF:                        No. 85306
                  ERNESTINE TIPSWO1ZD, .DECEASE.D.
                                                                           KIier t
                                                                           t•QA
                                                                                  ,1
                  ANTHONY DIBLASlO,
                  Appellant,                                               Nov         03
                  vs.
                                                                                            .   •   !..,•4   •
                  DAVID M. PADILLA; AND DONNA
                  JEAN BURNETTE,
                  Respondents.

                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on September 1.2, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14. days. The notice advised
                 that failure to comply would result i.n the dismissal of this appeal. To date,
                 appellant has not paid the filing fee. Accordingly, this appeal is dismissed.
                 See NRAP 3(a)(2).
                             It is so ORDER:M.'
                                                            CLERK OF 'H.:1E SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   .H.on. Gloria Sturman, District Judge
                       Anthony DiBlasio
                       Hayes Wakayama
                        Eighth District Court Clerk


                      'In light of this order, no action wil.l be taken on the notices filed on
 SUPREME COURT
       OF
                 September 1.3 and 19, 2022, or the rnotion filed on September 21, 2022.
     NEVADA



CLERK'S ORDER


 14 1.1 1947